Citation Nr: 0810375	
Decision Date: 03/28/08    Archive Date: 04/09/08	

DOCKET NO.  06-13 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1968 to June 
1970.  For service in the Republic of Vietnam, he was awarded 
the Combat Infantryman Badge and Air Medal with One Oak 
Cluster, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The issue of entitlement to 
service connection for tinnitus will be decided, but the 
issue of an increased initial evaluation for PTSD must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
decision on the appeal has been requested or obtained.  

2.  Tinnitus is not objectively demonstrated at any time 
during or for many years after service, the veteran had 
reported tinnitus commenced in around 1990, and there is no 
competent clinical evidence or opinion which shows or 
suggests that it is causally related to any incident, injury 
or disease of military service.  



CONCLUSION OF LAW

Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in March 2005, 
prior to the issuance of the rating decision now on appeal 
from August 2005.  That notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records, private medical 
records, and VA outpatient treatment records were collected 
for review.  The veteran was also provided a VA examination 
with respect to his claim which is adequate for rating 
purposes.  All known and available evidence has been 
collected, and VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (tinnitus), which are 
shown to have become manifest to a compensable degree within 
one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The veteran filed his initial claim for VA 
disability compensation, including a claim for service 
connection for tinnitus, in March 2005, over 35 years after 
he was separated from service.  The service medical records 
contain no complaints, findings, treatment or diagnosis for 
tinnitus or ringing of the ears.  The physical examination 
for separation from service includes a report of history 
completed by the veteran at the time of this examination, and 
therein he specifically reported that he did not have ear, 
nose or throat trouble or running ears or hearing loss or any 
history of head injury.  Following service separation, there 
is a complete absence of any objective evidence of tinnitus 
symptoms for over 30 years.  

The veteran submitted the results of a private audiometric 
examination conducted in December 2004.  Examination of each 
ear revealed no apparent problem.  Hearing status for the 
range of speech was considered normal for each ear.  The 
report indicated no complaint by the veteran or finding by 
examination of tinnitus.  

In July 2005, the veteran was provided a VA audiometric 
examination, which included a review of the claims folder.  
The examiner correctly noted that the veteran had an 
objectively-documented history of noise exposure from combat 
in the service where he served as a light weapons 
Infantryman.  He was also noted to be a plant worker, but 
reported using hearing protection as required.  He reported 
having intermittent/recurrent tinnitus a few times per month.  
The veteran reported noticing tinnitus some time "in the 
early 1990's and he cannot think of a precipitating factor."  
The veteran had been taking high blood pressure medication 
since 1985.  Upon completion of examination and review of the 
evidence, the clinician reported that because tinnitus only 
commenced years after service, and the veteran takes high 
blood pressure medication, she could not resolve the issue of 
etiology without resorting to speculation.

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claim for service connection 
for tinnitus.  That he was exposed to a degree of acoustic 
trauma during combat service is conceded.  However, there are 
no documented complaints or findings or any other objective 
evidence of recurrent tinnitus at any time during or for 
30 years after service.  At the time he was examined for 
separation, the veteran specifically reported that he did not 
have ear trouble, hearing loss, running ears, or head trauma.  
There was no complaint or finding of tinnitus in a private 
audiometric examination in 2004, and at the time of his 2005 
VA audiometric examination, the veteran reported first 
experiencing tinnitus in the early 1990's.  The Board is 
aware of no accepted medical or audiological principle which 
stands for the proposition that an individual can be exposed 
to acoustic trauma which only results in tinnitus some 20 or 
more years after the exposure.  The veteran presented no such 
evidence in support of his claim.  The VA audiologist 
reported that she could not determine the causal origin of 
the veteran's tinnitus without resort to speculation.  That 
opinion is not an equipoise of evidence standing alone, and 
the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for tinnitus is denied.  


REMAND

Service connection for PTSD was granted by the RO in August 
2005 with a 10 percent evaluation.  The veteran disagreed 
with the initially-assigned evaluation.  Although the veteran 
was provided VCAA notice in March 2005 with respect to the 
veteran's then-pending claim for service connection for PTSD, 
the veteran was not provided VCAA notice with respect to his 
claim for an initially-increased evaluation.  

The US Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, No. 05-0355 (US Vet. App. Jan. 30, 
2008) clarified VA's notice obligations in increased rating 
claims.  The Court held that VA, at a minimum, must notify 
the claimant of the evidence necessary to substantiate his 
claim for increase, and that if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating, VA must provide at 
least general notice of that requirement to the claimant.  
Although the veteran was provided verbatim notice of the 
General Rating Formula for Mental Disorders in the April 2006 
Statement of the Case, this would be considered too late by 
the Court as, in essence, the claim for increase was denied 
prior to notice being provided.  On remand, the RO should 
provide the veteran with another verbatim copy of the general 
rating formula for mental disorders.  

The other reason for remand in this case is that there are 
very few psychiatric treatment records on file.  Moreover, in 
the substantive appeal, the representative wrote that the RO 
had failed to obtain all treatment records identified by the 
veteran in a January 2006 statement.  The Board reviewed the 
evidence and determined that it appeared that some of these 
records had been obtained, but cannot conclude that all 
records in VA's possession at this time were on file.  
Additionally, assuming the veteran has continued to treat 
with VA, there should now be somewhere in the neighborhood of 
two years' additional outpatient treatment records for 
review.  Although arriving at a proper disability 
compensation evaluation for the veteran's service-connected 
PTSD requires a review of all of the evidence in light of the 
applicable schedular rating criteria at 38 C.F.R. § 4.130, 
Diagnostic Code 9411, the Board also notes that although the 
veteran was provided a Global Assessment of Functioning (GAF) 
Score of 55 at the time of the sole VA examination on file, 
the subsequent VA outpatient treatment records in counseling 
include multiple GAF scores of 70 to 75.  

For these reasons, the case is REMANDED to the RO for the 
following action:  

1.  Initially, the RO should provide the 
veteran with VCAA notice which complies 
with Vazquez-Flores v. Peake, supra.  
This should include a verbatim copy of 
the general rating formula for mental 
disorders.  The veteran should also be 
requested to submit any additional 
relevant evidence he may have in his 
possession or which he might obtain from 
private medical practitioners.  He must 
be provided medical release forms and, if 
he requests that VA collect evidence on 
his behalf, he must return them fully and 
properly completed, signed and dated, so 
that the RO can collect any additional 
evidence on his behalf.  The RO should 
followup on any properly completed 
medical releases.  The RO should also 
ensure that it has complete copies of all 
records of the veteran's treatment with 
VA whether at the St. Louis VACMC, West 
Plains Clinic, Popular Bluff VAMC, or any 
other Government facility.  All records 
obtained must be added to the claims 
folder.  

2.  After completing the above 
development, the veteran should be 
referred for a VA examination by a 
clinical psychiatrist (not a 
psychologist).  The claims folder should 
be made available for review in 
conjunction with the examination.  The VA 
psychiatrist is requested to conduct a 
standard clinical examination and record 
review for the purpose of determining the 
veteran's current level of psychiatric 
impairment.  The psychiatrist is notified 
that the veteran has been granted service 
connection for PTSD and associated 
depression, so symptoms from these 
disorders need not be distinguished.  The 
psychiatrist should provide a multiaxial 
assessment which includes a GAF Score.  
The GAF Score should be explained.  

3.  After completing the above 
development, the RO should again address 
the veteran's claim for an initial 
evaluation in excess of 10 percent for 
service-connected PTSD with depression.  
If the decision is not to his and his 
representative's satisfaction, they must 
be provided with an appropriate 
Supplemental Statement of the Case, which 
includes a discussion of the development 
requested in this remand.  They must be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


